Citation Nr: 0842045	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  02-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from October 1989 to October 1993.  

The Board notes that the veteran's personnel records indicate 
he also served in the Army National Guard from August 1997 to 
August 2000, but it is unclear what, if any, portion of that 
service was active duty, active duty for training (ACDUTRA) 
or inactive duty for training (INACDUTRA).  The distinction 
is irrelevant for purposes of this appeal because, as will be 
explained more thoroughly below, the veteran's claims at 
issue are based on events occurring during his active duty in 
the Army. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  There is objective evidence of chronic fatigue syndrome 
manifested by decreased energy level and sleep disturbances, 
but with no specific treatment or incapacitating episodes 
over the past 12 months

2.  The veteran does not currently have any diagnosed joint 
conditions.

3.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving joint pain incurred 
in active service in Southwest Asia to a degree of 10 percent 
or more.


CONCLUSIONS OF LAW

1.  The veteran's chronic fatigue syndrome has not manifested 
to a compensable degree and, therefore, service connection is 
not warranted.  38 U.S.C.A. §§1110, 1117, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88B, 
Diagnostic Code 6354 (2008).

2.  The veteran's "joint pain" was not incurred in or 
aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1117 and 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in November 2001 and August 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 letter 
explained to the veteran how disability ratings and effective 
dates are determined. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his complaints of chronic fatigue and 
joint pain can be directly attributed to service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's DD-214 indicates the veteran received, among 
other things, a combat action ribbon for his active service 
in the Army from October 1989 to October 1993, to include 
service in Southwest Asia.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  

In this case, the veteran indicates he currently suffers from 
constant fatigue and joint pain due to his service in the 
Persian Gulf.  As indicated in the introduction, the veteran 
served in active duty from October 1989 to October 1993, to 
include 9 months of sea service in Southwest Asia.  He also 
had a period of service in the Army National Guard.  The 
Board notes, that the veteran may only be service-connected 
for a disease or injury incurred or aggravated in active duty 
or in line of duty during a period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Since the 
veteran's claims rest solely on his active duty period, it is 
not necessary to determine whether the veteran is entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131 for any 
injury or disease incurred during his Army National Guard 
service. 

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii) (emphasis added).  

Additionally, 38 C.F.R. § 3.317(a)(2)(i)(B) further states 
that VA, as yet has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multi- symptom illness;" therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34539- 543 (June 10, 2003) (emphasis added).  It was 
provided, however, in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) 
that the list may be expanded in the future when the 
Secretary determines that other illnesses meet the criteria 
for a "medically unexplained chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i) (emphasis added).  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue and 
joint pain.  38 C.F.R. § 3.317(b).  The Board notes, however, 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

In this case, the veteran alleges he returned from Southwest 
Asia with extreme loss of energy, fatigue, sleep disturbances 
and joint pain.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Chronic Fatigue Syndrome

Again, there exists a presumption for chronic disabilities 
resulting from an undiagnosed illness as described above, 
which includes chronic fatigue syndrome.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

The first pertinent inquiry, then, is whether the veteran is 
objectively found to have chronic fatigue syndrome.  The 
Board concludes he has.

The veteran's service medical records are silent as to any 
complaints, treatment or diagnosis of chronic fatigue 
syndrome.  The Board notes the veteran was treated in 1990 
for a head injury with concussion, but residuals did not 
include chronic fatigue.  The Board also finds noteworthy 
that the veteran was also treated in October 1997 for anemia 
during his service with the Army National Guard.  At the 
time, fatigue was not specifically indicated as a complaint.  

After service, the veteran was afforded a Persian Gulf War 
examination in December 2000.  History of anemia and chronic 
fatigue were noted, but current diagnostic tests ruled out 
anemia at that time.  The examination report indicates the 
veteran complained of fatigue initiating in 1997 after his 
hospitalization for anemia and abdominal pain.  The veteran, 
however, did not seek any follow up treatment for his anemia 
or fatigue.  

VA outpatient treatment records indicate sporadic complaints 
of fatigue from 2002 to 2005.  The veteran was afforded a VA 
examination in February 2002 where the examiner opined as 
follows, "This patient does apparently meet the subjective 
criteria of some form of chronic fatigue syndrome."  As for 
manifestations of the condition, the examiner noted the 
veteran's complaints of decreased energy level, sporadic 
sleeping patterns and headaches.  The veteran denied any on-
going treatment or incapacitating episodes due to his chronic 
fatigue.

In light of the sporadic complaints of chronic fatigue and 
the 2002 examiner's opinion, the Board finds the medical 
evidence indicates a current diagnosis of chronic fatigue 
syndrome or, at the very least, objective confirmation of 
chronic fatigue.

The statutory presumption for Persian Gulf veterans require 
an objective showing of a "qualifying chronic disability" 
due to undiagnosed illness which either manifested during 
active service during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011 confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii).  The next pertinent inquiry, then, is 
whether the veteran's chronic fatigue syndrome was manifested 
during active service in the Persian Gulf War or to a degree 
of 10 percent or more thereafter.  The Board concludes it has 
not. 

Again, it is clear the veteran was not diagnosed with chronic 
fatigue syndrome while on active duty.  During his Army 
National Guard service he was hospitalized for anemia in 
October 1997, but the issue subsequently resolved and is not 
currently associated with his chronic fatigue.  Indeed, 
current medical evidence ruled out any current anemia.  The 
veteran claims his "dehabilitating fatigue" began in 1997, 
but there is no objective confirmation of complaints, 
treatment or diagnosis until his Persian Gulf War examination 
in December 2000, after separation from the Army National 
Guard.  

The veteran may still be service connected for an undiagnosed 
illness even if not manifested during service if it has since 
been manifested to a degree of at least 10 percent by 
December 31, 2011.  See 38 C.F.R. § 3.317.  The Board 
concludes it has not.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  See 38 C.F.R. § 
3.317(a)(2-5).

Chronic fatigue syndrome is rated under Diagnostic Code 6354.  
See 38 C.F.R. § 4.88B, DC 6354.  Under DC 6354, a compensable 
rating is awarded where the medical evidence indicates 
chronic fatigue syndrome results in periods of incapacitation 
of at least one but less than two weeks total duration per 
year, or; symptoms controlled by continuous medication.  Id.  
"Periods of incapacitation" are defined as period requiring 
bed rest and treatment by a physician.  Id. at Note. 

The medical evidence indicates the veteran's periodic 
complaints of fatigue.  The veteran further alleges he copes 
with his condition by only working 6 months of the year.  The 
particular job he has caters to such a schedule.  He does not 
allege, nor is there medical evidence to suggest that the 
veteran has "periods of incapacitation" where he is 
bedridden on doctor's orders.  He also denies the use of any 
medication for his condition.  Rather, medical records merely 
indicate the veteran's complaints of decreased energy and 
sleep disturbances.  The veteran has never been formally 
treated or prescribed medication for his condition. 

In short, the medical evidence simply does not support 
objective manifestations of chronic fatigue syndrome due to 
an undiagnosed illness manifested to a compensable degree.  

In summary, the Board finds an undiagnosed illness manifested 
by chronic fatigue syndrome has been sufficiently confirmed 
by objective medical evidence since his Persian Gulf service, 
but his current disability has not manifested to a 
compensable degree.  The Board notes that the veteran has 
until December 31, 2011 to demonstrate a compensable 
condition due to undiagnosed illness.  At this point in time, 
however, for reasons discussed above service connection for 
chronic fatigue syndrome, due to undiagnosed illness, is not 
warranted.

Joint Pain

The veteran alleges he has muscle and joint aches all over, 
which ache nearly all the time ever since returning from 
Southwest Asia.

Again, a statutory presumption exists for chronic 
disabilities resulting from an undiagnosed illness which 
became manifest either during active service in the Southwest 
Asia Theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, confirmed by objective indications.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(2)(ii) (emphasis added).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, joint pain.  38 
C.F.R. § 3.317(b). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5). 

The first crucial inquiry that must be addressed, therefore, 
is whether the evidence supports a finding of a "qualifying 
chronic disability" manifested by an undiagnosed illness as 
defined above.  The Board concludes it does not.

In this case, the veteran's military records do not indicate 
any injuries, complaints, treatment or diagnoses of any joint 
disability.  The Board notes the veteran's July 1989 entrance 
examination indicates past injuries to his left knee and 
ankle, to include a 1985 ankle laceration and a 1987 knee 
effusion.  The examiner at that time, however, did not find 
any residuals and noted the conditions as "cured." 

After service, the veteran complained of joint aches and pain 
during his December 2000 Persian Gulf War Examination and 
February 2002 VA examination.  In both instances, the 
examiners found full range of motion of all joints and no 
objective evidence of swelling, redness, or abnormality.  
Rather, the examiners indicated the veteran's complaints of 
stiffness and soreness, especially on strenuous activity.  

VA outpatient treatment records indicate treatment for joint 
pain and provisional diagnoses of arthritis or rheumatoid 
arthritis.  No such diagnosis, however, has ever been 
confirmed by x-ray.  In short, there simply is no objective 
indication of any joint abnormality.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

First and foremost, to establish service connection in the 
absence of a presumption, there must be medical evidence of a 
current diagnosis.  There is no such evidence here.  Again, 
VA outpatient treatment records indicate a provisional 
diagnosis of rheumatoid arthritis, but no such diagnosis 
could be confirmed.  On examination, the veteran has always 
exhibited full range of motion with no redness or swelling of 
his joints.  In short, no medical professional has ever 
diagnosed the veteran with a joint disability.  Rather, 
medical evidence merely indicates the veteran's sporadic 
complaints of multiple joint pain.  

The Board has considered the veteran's statements that he has 
suffered with joint pain ever since the military.  Although 
he believes this condition is due to his foreign service, he 
is a layman and has no competence to offer a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regrettably, no doctor has ever opined that the veteran has a 
chronic joint disability related to his military service. 

In summary, the Board finds that service connection for 
chronic fatigue syndrome and multiple joint pain is not 
warranted.  In regard to the fatigue, no objective evidence 
indicates his condition has manifested to a compensable 
degree.  In regard to the multiple joint pain, no objective 
evidence exists confirming the chronicity of the veteran's 
undiagnosed joint pain complaints nor has the veteran been 
diagnosed with a joint condition attributable to any aspect 
of his active military service.  Presumptive service 
connection, in this case, requires objective evidence of a 
chronic condition and direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).
 





ORDER

Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


